Citation Nr: 0011870	
Decision Date: 05/04/00    Archive Date: 05/12/00

DOCKET NO.  96-02 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1. Entitlement to service connection for headaches.

2. Entitlement to service connection for a bilateral foot 
disorder.

3. Entitlement to service connection for a bilateral knee 
disorder.

4. Entitlement to service connection for a bilateral wrist 
disorder.

5. Entitlement to service connection for a cardiovascular 
disorder.

6. Entitlement to service connection for bilateral hearing 
loss.

7. Entitlement to service connection for a bilateral eye 
disorder.


WITNESSES AT HEARING ON APPEAL

Appellant and wife
ATTORNEY FOR THE BOARD

Robert W. Legg, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 1994 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky, which denied the benefits sought.  
The veteran, who retired in July 1994 after more than 20 
years of active service, appealed that decision.  In March 
1998, the Board remanded the veteran's claims for further 
action, which has since been accomplished to the degree 
possible.  

As a result of the March 1998 remand, the veteran was granted 
service connection for peptic ulcer disease.  Thus, that 
issue is no longer before the Board.


FINDINGS OF FACT

1.  The veteran had complaints of headaches documented during 
active service, and migraine headaches were diagnosed at the 
time of a VA examination conducted shortly before his 
retirement.

2.  The veteran has not presented evidence that he currently 
has a bilateral foot disorder.

3.  The veteran has not presented evidence that he currently 
has a bilateral knee disorder.

4.  The veteran has not presented evidence that he currently 
has a bilateral wrist disorder.

5.  The veteran has not presented evidence that he currently 
has a cardiovascular disorder.

6.  The veteran has not presented evidence that he currently 
has a bilateral hearing loss disability for VA compensation 
purposes.

7.  The veteran has not presented evidence that he currently 
has an eye disorder as a result of an in-service injury; the 
veteran's only eye disorders are refractive errors.


CONCLUSIONS OF LAW

1.  Chronic headaches were incurred during active service.  
38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 1991); 38 C.F.R. 
§§ 3.102, 3.303 (1999).

2.  The claim for service connection for a bilateral foot 
disorder is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

3.  The claim for service connection for a bilateral knee 
disorder is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

4.  The claim for service connection for a bilateral wrist 
disorder is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

5.  The claim for service connection for a cardiovascular 
disorder is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

6.  The claim for service connection for bilateral hearing 
loss is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

7.  The claim for service connection for an eye disorder is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1999).  However, the threshold 
question in any claim for VA benefits is whether the claim is 
well grounded.  The veteran has "the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a); Robinette v. Brown, 8 Vet. App. 69, 73 
(1995).  A well grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of § [5107]."  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate the incurrence or 
aggravation of a disease or injury in service, the existence 
of a current disability, and a nexus between the in-service 
injury or disease and the current disability.  Medical 
evidence is required to prove the existence of a current 
disability and to fulfill the nexus requirement.  Lay or 
medical evidence, as appropriate, may be used to substantiate 
service incurrence.  Epps v. Gober, 126 F.3d 1464 (1997). 

With respect to a chronic disability subject to presumptive 
service connection, such as arthritis and cardiovascular 
disorders, evidence that the chronic disorder was manifested 
to a compensable degree within the prescribed period, one 
year, is sufficient to establish evidence of the required 
nexus.  See Traut v. Brown, 6 Vet.App. 498, 502 (1994).  
Alternatively, a claim may be well grounded based upon the 
application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b) (1999); 
Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).

For the reasons that follow, the Board must find that service 
connection is warranted for chronic headaches.  However, the 
Board must find that the veteran's claims for service 
connection for a bilateral foot disorder, a bilateral knee 
disorder, a bilateral wrist disorder, a cardiovascular 
disorder, bilateral hearing loss and a bilateral eye disorder 
are not well grounded, and must be denied on this basis.

I.  Headaches

In December 1979, the veteran had complaints of severe 
headaches over his forehead that affected his eyes.  He had 
complaints of nausea, and was diagnosed with migraine 
headaches.  In June 1980, the veteran had complaints of 
headaches that had existed for the previous six years.  A 
skull X-ray was performed, but did not show significant 
abnormality.  An August 1980 neurological work-up report also 
related that the veteran had migraine headaches.  

In January 1984, the veteran sought treatment for an injury 
to the left side of his eyelid and head.  The treatment 
record relates that the veteran then reported that he had hit 
his left side on a piece of metal.  Both eyes were noted to 
have good vision, and he received sutures.  In May 1992, the 
veteran had complaints of pain behind his right eye with a 
strong headache.  Migraine-like headaches were diagnosed.  

As a result of this claim, the veteran was provided a VA 
examination in June 1994, shortly before his retirement from 
active service.  The veteran informed the examiner that he 
had right-sided headaches that seemed to occur behind his eye 
and into his ear.  The veteran continued that these headaches 
usually occurred on a Friday night, and that he would try to 
sleep off the symptoms.  While the veteran's head and eyes 
were described as within normal limits, the examiner 
diagnosed the veteran with migraine headaches.  

The veteran testified in September 1997 that his headaches 
began around 1978, during his service in armor.  He indicated 
that his colleagues suffered from the same malady.  In 
particular, the veteran stated that his headaches would occur 
on a Friday after shooting a tank's cannon over the previous 
week.  Finally, the veteran said that during his service a 
tank hatch hit him on the head.

One rationale behind the March 1998 Board remand was the 
absence of a retirement examination report in service medical 
records.  In June 1998 correspondence, the RO asked the 
veteran whether he was in fact given a retirement 
examination.  The veteran did not respond.  Thereafter, the 
RO made numerous attempts to obtain further service medical 
records, including any possible retirement examination 
report.  In November 1998, the National Personnel Records 
Center in St. Louis, Missouri informed the RO that there were 
no additional service medical records on file.  Further 
inquiry into additional records does not appear to be 
warranted.

In light of the above, the Board finds that service 
connection is warranted for chronic headaches.  The veteran 
sought treatment for headaches during service several times, 
and at the time of his June 1994 VA examination he continued 
to have headache complaints.  As the veteran has had ongoing 
complaints of headaches during service, the Board finds that 
he has presented a degree of continuity of symptomatology, 
and that his headaches can be characterized as chronic.  As 
the veteran has presented evidence of chronic headaches that 
were first documented during service, the Board finds that 
service connection is warranted for chronic headaches.

II.  Bilateral Foot Disorder

In June 1977, the veteran received treatment for bilateral 
hyperhidroses of the feet.  Cool soaks were prescribed.  In 
November 1979, the veteran had complaints of painful arches.  
He was diagnosed with flatfoot as a result of compensation 
for a rear foot problem.  

In September 1997, the veteran was afforded a hearing before 
the undersigned Member of the Board.  He stated that his foot 
problems began during basic training and that over time, 
particularly with running, his foot discomfort increased.  
The veteran attributed this to possible flat foot.  The 
veteran's wife testified that the veteran's boots were an 
additional source of discomfort.

As a result of the March 1998 Board remand, the veteran was 
provided a VA orthopedic examination in December 1998.  The 
veteran informed the examiner that his foot pain began around 
1975, and that he was given insoles for his shoes.  The 
veteran related no further treatment.  Objectively, the 
veteran's arches were described as normal, with no focal 
tenderness or swelling.  Other than subjective complaints of 
pain, the examiner could find no foot abnormality.

In light of the above, the Board must find that the veteran's 
claim for service connection for a bilateral foot disability 
to be not well grounded.  In this regard, the veteran has not 
submitted any medical evidence that would reflect that he 
currently has a bilateral foot disability.  While he indeed 
was diagnosed on at least one occasion during service with 
flat foot, that was specifically not seen at the time of the 
December 1998 VA examination.  In the absence of current 
evidence of a claimed disability, there can be no valid 
claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992), Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  
While the veteran may claim painful feet, pain, without an 
underlying pathology, is not a diagnosis.  See Sanchez-
Benitez v. West, 13 Vet. App. 282 (1999).  As the veteran has 
not submitted any evidence, other than his own testimony, 
that would reflect a current disability, this claim is not 
plausible.

III.  Bilateral Knee Disorder

In June 1994, the veteran was provided a VA examination.  The 
veteran's knees displayed some instability, but did have full 
range of motion.  X-rays of the knees did not show any 
abnormality.  Chondromalacia both knees and lateral 
instability were diagnosed.

The veteran testified in September 1997 that discomfort in 
his knees began as a result of in-service physical training.  
In particular, the veteran related that a fireman's carry, a 
training exercise, was particularly painful.  

At the time of his December 1998 VA orthopedic examination, 
the veteran complained of aching knees that began during 
service.  A clear history of trauma or instability was 
denied.  Objectively, the examiner stated that the veteran 
had mild varus deformity.  There was no instability and the 
veteran had full range of motion bilaterally.  The examiner 
stated that the deformity was usually congenital and more 
likely existed prior to the veteran's service.  No disability 
to the knees was found.

In light of the above, the Board must also find this claim to 
be not well grounded, and it must be denied on this basis.  
In this respect, while the veteran did display some 
instability and chondromalacia at the time of his initial VA 
examination in June 1994, neither were present at the time of 
the December 1998 examination, and thus, these disabilities 
cannot accurately be characterized as chronic.  Similarly, 
the Board finds that whatever deformity was found at the time 
of the December 1998 examination is not amenable to service 
connection, as congenital or developmental defects are not 
diseases or injuries within the meaning of applicable 
legislation.  See 38 C.F.R. §§ 3.303(c), 4.9.  In the absence 
of current evidence of a claimed disability, there can be no 
valid claim.  See Brammer, 3 Vet. App. at 225 (1992), 
Rabideau, 2 Vet. App. at 144.  As the veteran has not 
presented evidence that he has a current chronic disorder of 
the knees, this claim must be denied as not well grounded.

IV.  Bilateral Wrist Disorder

A December 1991 periodic examination noted that the veteran 
had decreased strength in his right hand with tenderness over 
the second metacarpal, which was related to an injury the 
month before.  In March 1992, the veteran had complaints of 
right hand pain that originated many months before as a 
result of a fall.  An old fracture was diagnosed, but he had 
a fully functional right hand with no residual deficit.  

At the time of the June 1994 VA examination, the veteran 
related that he had pain from his elbows to his hands and 
into the long finger.  He also related that his grip strength 
had decreased.  Objectively, X-rays of the right hand showed 
no abnormality, and the examiner stated that grip strength 
was equal bilaterally.  There was full range of motion of the 
hands and elbows without deformity.  

The veteran stated in his September 1997 Board hearing that 
during service at Fort Knox he slipped at home and fell on 
his wrist.  The veteran stated that X-rays were taken and 
showed a slight fracture.  The veteran and his wife testified 
that the veteran had since lost some use of his hands, 
particularly his grip, since the in-service fracture.

At the time of his December 1998 VA orthopedic examination, 
the veteran again related wrist pain.  However, the veteran's 
wrists displayed full strength, and range of motion was 
normal.  There were no abnormalities about the hand.  The 
examiner stated that other than the subjective complaints, 
there was no objective evidence of a bilateral wrist 
disorder.

As noted above, pain without underlying pathology is not a 
diagnosis.  See, supra, Sanchez-Benitez.  As the veteran has 
presented no evidence that he has a current bilateral wrist 
disorder, this claim is similarly not well-grounded, and must 
be denied on this basis.  See Brammer, 3 Vet. App. at 225; 
Rabideau, 2 Vet. App. at 144.

V.  Cardiovascular Disorder

In June 1978, the veteran had complaints of intermittent 
chest pain.  An X-ray of the chest did not reveal significant 
abnormality.  Again in October 1990, the veteran had 
complaints of chest pain, but an X-ray did not show 
significant abnormality.  Another October 1990 record did not 
attribute the chest pain to cardiovascular causes.  A 
December 1993 EKG report showed an abnormal sinus rhythm, 
with a nonspecific repolarization abnormality. 

The veteran related to the examiner who performed the June 
1994 VA examination that he would get a sharp chest pain that 
would last a couple of seconds and then dissipate.  The 
veteran stated that this would occur every three to four 
weeks.  The veteran's blood pressure was 112/74, and his 
cardiovascular system was described as normal.  X-rays showed 
that the veteran's lungs and heart were normal.  Atypical 
chest pains were diagnosed.

The veteran and his wife testified in September 1997 that 
during service blood test results came back with 
irregularities.  Further, the veteran also testified that 
during his times at sick call his blood pressure was noted to 
be abnormal.  Also, the veteran stated that he was housed in 
a high-rise apartment building in Korea around 1988, and that 
he would experience chest pains if he had to walk up the 
stairs to his upper floor apartment.  Finally, the veteran 
conceded that he was not receiving any cardiovascular 
treatment at the time of the September 1997 hearing.

In light of the above, the Board must find that this claim is 
not well grounded.  In this respect, only the veteran and his 
wife have related that he has a cardiovascular disorder.  
However, as laypersons, neither are competent to provide a 
medical opinion, such as a diagnosis.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992).  A cardiovascular 
disorder was not found at the time of the veteran's June 1994 
VA examination, and service medical records did not reveal 
the presence of any cardiovascular disorder.  As the veteran 
has not presented evidence that would reflect a current 
cardiovascular disorder, this claim is not well grounded.  
Brammer, 3 Vet. App. 225, Rabideaui, 2 Vet. App. 144.

VI.  Bilateral Hearing Loss

For VA purposes, impaired hearing will be considered to be a 
disability when the auditory thresholds in any of the 
frequencies 500, 1000, 2000, 3000 or 4000 Hertz, is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies, 500, 1000, 2000, 3000 or 4000 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (1999).

In June 1978, the veteran had complaints of decreased 
bilateral hearing acuity.  In November 1991, the veteran 
received an audiogram during service.  Pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
10
0
LEFT
5
0
0
5
0

The audiogram report did note that the veteran was issued 
hearing protection.  

In June 1997, the VA afforded the veteran an audiological 
examination.  Pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
10
5
10
5
LEFT
10
10
0
5
5

The examiner concluded that the average pure tone threshold 
in the right ear was 8 and in the left ear 5.  Speech 
audiometry revealed speech recognition ability of 100 percent 
bilaterally.

The veteran testified in September 1997 that his hearing 
difficulties began around 1980 during his service in Germany.  
The veteran stated that he had difficulty hearing others over 
the sounds of environmental noise, such as trucks in a shop.  
The veteran and his wife also related that the VA 
audiological examination was not a realistic portrayal of his 
current level of hearing acuity, as the test was given in a 
soundproof room.  

In light of the above, the Board finds that the veteran has 
not submitted evidence that would reflect that he currently 
has a hearing loss disability for VA compensation purposes.  
The results shown as a result of the June 1997 audiological 
examination do not reflect a hearing loss disability.  As the 
veteran does not have a hearing loss disability, this claim 
is similarly not well grounded.  See, supra, Brammer; 
Rabideau.

VII.  Eye Disorder

As noted above, the veteran was injured during service when 
his head hit a piece of metal.  In July 1994, the veteran was 
provided a VA ophthalmologic examination.  The veteran's 
history, including the blow on the head from the tank hatch, 
was noted.  The veteran was diagnosed with myopia and 
astigmatism.  The examiner stated that the veteran's eyes 
were otherwise normal, and that he needed an eye examination, 
presumably for treatment purposes, every two years.

The veteran related in his September 1997 Board hearing that 
he had blurred vision and twitching in the eyelids as a 
result of this incident, and that the injury was specifically 
from a tank hatch closing on his head.  The veteran also 
testified that he now required glasses.  He finally testified 
that he believed that his vision problems were the result of 
the in-service injury.

In light of the above, the Board must find that this claim is 
not well grounded.  The only eye disorders found at the time 
of his July 1994 examination were refractive errors.  
Congenital or developmental defects and refractive errors of 
the eye are not diseases or injuries within the meaning of 
applicable legislation.  See 38 C.F.R. §§ 3.303(c), 4.9.  
Only the veteran and his wife have related current visual 
difficulties to the blow on the head.  As noted above, 
neither is competent to provide a medical opinion, such as an 
opinion on medical causation.  See Espiritu, 2 Vet. App. at 
494-495.  As the veteran has presented no medical evidence 
that he has any eye residuals as a result of the tank 
accident, the Board must find that this claim is similarly 
not well grounded.  In the absence of evidence of a claimed 
disability, there can be no valid claim.  See supra, Brammer; 
Rabideau.






ORDER

Service connection for headaches is granted.

Service connection for a bilateral foot disorder is denied.

Service connection for a bilateral knee disorder is denied.

Service connection for a bilateral wrist disorder is denied.

Service connection for a cardiovascular disorder is denied.

Service connection for bilateral hearing loss is denied.

Service connection for an eye disorder is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

